Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 2/9/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of (US 9562760) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 33-51 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 33, the prior arts alone or in combination fail to disclose the claimed limitations such as, “each respective spatial symbol from the plurality of spatial symbols is distinguishable from the other spatial symbols from the plurality of spatial symbols; and each respective spatial symbol from the plurality of spatial symbols is related to a one or more master spatial symbols detecting the radiation pattern illuminating at least the portion of the illuminated 3D scene using one or more radiation detectors; and estimating the coordinates of the location on the object based on the detected radiation pattern” along with all other limitations of the claim. 

 

Claims 34-51 are allowable due to their dependencies. 
The closest references, Sasaki (US 20150292866), Honda (20140076500) and Kohno (US20050073323) alone or in combination disclose some features of the claimed invention but do not disclose the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175.  The examiner can normally be reached on Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MD M RAHMAN/           Primary Examiner, Art Unit 2886